      Case 19-80879         Doc 39 Filed 07/24/19 Entered 07/24/19 14:17:13                   Desc Main
                                     Document
                                 UNITED           Page 1 of 4 COURT
                                        STATES BANKRUPTCY
                                  NORTHERN DISTRICT OF ILLINOIS
                                         WESTERN DIVISION

IN RE:                                       )   CHAPTER 13
                                             )
DAVID W. JONES                               )   CASE NO. 19-80879
LORI L. JONES                                )
                              Debtor(s).     )
                                           AMENDED
                            TRUSTEE’S OBJECTION TO CONFIRMATION OF
                                 CHAPTER 13 PLAN FILED 4/15/2019

                NOW COMES Lydia S. Meyer, the standing Chapter 13 Trustee for the United
States Bankruptcy Court for the Northern District of Illinois, Western Division, and as for her Objection to
Confirmation states as follows:
         1.    The debtor(s) filed for Chapter 13 relief on 4/15/19 .
         2.    The 341 (a) Meeting of Creditors held on 5/20/2019 was…
                     ¨
                     X        Concluded
                     ¨        Taken off calendar
                     ¨        Continued to                                                        .
         3.   ¨      The debtor(s) failed to appear [11 USC 341(a)] for 341 meeting on                  .
         4.   ¨      The debtor(s) failed to commence Chapter 13 Plan payments
                     [11 USC 1326(a)(1)].
         5.   ¨      The debtor(s) is/are delinquent in the Chapter 13 Plan payments.
         6.   ¨      The post-petition payments to secured creditors are delinquent.
         7.   ¨      The debtor(s) is/are not eligible for Chapter 13 [11 USC 109(e)(g)].
         8.   ¨      The trustee objects to the exemption(s) claimed [B.R. 4003(b)]
         9.   ¨      The Debtors/Husband/Wife are not entitled to a discharge.
         10.  The plan filed 4/15/2019 by the debtor(s) fails to meet confirmation requirements and
              the Trustee objects to confirmation of the Chapter 13 plan for the following reasons:
              ¨      The proposed Chapter 13 Plan is not feasible [11 USC 1325(a)(6)] as the debtor(s) lacks
                     sufficient regular income [11 USC 109(e)] and/or debtor(s) cannot afford plan
                     payments
              ¨      The Chapter 13 Plan unfairly discriminates against class of general
                     unsecured claims [11 USC 1322(b)(1)].
                     ¨        Plan pays creditor                                          as secured beyond
                              value of collateral.
                     ¨        Plan proposes to pay                               at 100% while other
                              unsecured creditors receive less than 100%.
                     ¨        Plan proposes to pay                               directly which results in that
                              creditor being paid 100% while other unsecured creditors are being paid less
                              than 100%.
         LIQUIDATION –
              ¨      Proposed Chapter 13 plan fails to meet liquidation value [11 USC 1325 (a)(4)]
                     ¨        Non-exempt equity $                       Plan only paying $
                     ¨        Must be 100%
                     ¨        Must be 100% with interest
                     ¨        Fair market value of real estate higher per tax assessment than listed on
                              schedule A.
                     ¨        Other
Case 19-80879 Doc 39 Filed 07/24/19 Entered 07/24/19 14:17:13 Desc Main
 DISPOSABLE INCOME -             Document        Page 2 of 4
        Proposed Chapter 13 plan fails to provide that all of debtor(s)’ projected disposable income
        to be received during the applicable commitment period will be applied to make payments
        to unsecured creditors under the plan, [11 USC 1325 (b)(1)(B)] or no cause to extend.
       ¨        Income higher for debtor/wife/husband per
       ¨        Unreasonable expenses

         ¨       Proof of following expenses required


         ¨      401k loan deduction    $                               - Plan payment
                should increase when 401k loan is paid.
         ¨      Tax Refunds above $2,000 should be paid into plan in addition to plan
                payments.
         ¨      Other

         ¨      Below Median Debtor
                 ¨     Excess per I/J =           $
                       Plan payments only         $
                 ¨     Other

         ¨      Above Median Debtor
                 ¨    Plan proposed is not 60 months.
                 ¨    Plan payment is insufficient – Debtor’s actual monthly income
                      minus IRS allowances requires plan payment of $               ;
                      Plan proposes payment of $
                 ¨    Following expenses are inconsistent between schedules I/J and
                      form 122C2
                 ¨     Following lines are incorrect on 122C1/122C2

                 ¨      Amended 122C1 Required.
                 ¨      Other:



         ¨       Cannot be determined if above or below median income or if disposable
                 income requirement met in above median case
                 ¨     Need proof of income for prior 6 months
                 ¨     Number in household in question
                 ¨      Amended 122C1 required

  PLAN PROBLEMS -
       ¨   Plan fails to provide for following secured creditors


         ¨      Plan fails to provide for full payment of all claims entitled to priority as
                required by Section 507(a)(1)(B).
         ¨      Plan fails to provide for fixed monthly installments for all secured creditors
                in paragraph E3 [11 USC 1325 (a)5].
         ¨      Following claims will not be paid off within plan term at fixed monthly
                payment amount.

         ¨      Plan payment is insufficient to cover all fixed payments to creditors and Trustee’s fees.
                    Case 19-80879 Doc 39 Filed 07/24/19 Entered 07/24/19 14:17:13 Desc Main
                            ¨   The Plan fails to include
                                                    Documentthe following
                                                                      Pagelanguage
                                                                             3 of 4- "The Plan will conclude
                                before the end of the initial term only as such time as allowed claims are
                                paid in full with interest required by the plan."
                            ¨   The proposed Chapter 13 plan will not complete within 60 months
                                [11 USC1315(a)4]
                            ¨   The plan proposes to pay certain creditors as secured. The documents indicated
                                below are needed for the following creditors:

                                                                                   ¨ Timely filed Proof of Claim
                                          (Creditor)                               ¨ Security Documents

                                                                                   ¨ Timely filed Proof of Claim
                                          (Creditor)                               ¨ Security Documents

                                                                            ¨ Timely filed Proof of Claim
                                          (Creditor)                        ¨ Security Documents
                                ¨       The following creditors listed in 3.2 and/or 3.4 did not receive notice
                                        pursuant to Rule 7004:

                                ¨       The plan was not noticed to all creditors.
                                ¨       Section 7.1 of the Plan fails to state that the Property of the Estate will vest
                                        in the debtor(s) upon entry of discharge.
                                ¨       The debtor(s) has/have failed to file Chapter 13 Plan in good faith. [11 USC 1325(a)(3)]
                                ¨
                                X       Prior bankruptcy filings by debtor(s) 9 PRIOR FILINGS BETWEEN 1984 AND 2013; LAST DISCHARGE
                                          RECEIVED IN CHAPTER 7 2013; 3 CASES DISMISSED, 4 DISCHARGED; 2 UNKNOWN DISPOSITION.

                                ¨
                                X       Other:    PER A LETTER EXPLAINING THE $82,000 WITHDRAWN FROM THE DEBTORS' RETIREMENT, THE
                                                  DEBTORS ALLEGE A NET DEPOSIT OF $58,994. THE BANK STATEMENT FOR            THE RELEVANT TIME PERIOD,
                                                  MARCH 2018, SHOWS THERE MAY HAVE BEEN A NET DEPOSIT OF $79,103.            THIS WILL NEED TO BE CLARIFIED.
                                                  PER DEBTORS EXPLANATION OF HOW THE FUNDS WERE SPENT, THE DEBTORS           PAID OFF A FORD F150 WITH
                                                  $12,000 AND TRADED IT ON A 2007 JEEP. THE TRUSTEE WILL NEED THE            PAPERWORK TO VERIFY THIS
                                ¨        Debtor(s) have failed to produce the following documents required                     TRANSACTION. ADDITIONALLY,
                                                                                                                               THE 2007 JEEP WAS ONLY LISTED
                                         by 11 USC 1308(a)2, 521(e)2(A) and 521(a)1(B)1v:                                      FOR $3000 IN SCHEDULE A/B. A
                                         ¨      Proof that the debtor(s) filed the last 4 years of tax returns –               NADA WILL NEED TO BE
                                                11 USC§1307(e) states that the Court shall dismiss or convert a case                     PROVIDED TO SUPPORT
                                                                                                                                         THE VALUE OF THE
                                                to Chapter 7 upon the debtor’s failure to file no later than the day                     VEHICLE.
                                                before the date of the original creditors meeting all tax returns for                    ADDITIONALLY, THE
                                                all taxable periods ending during the 4 year period ending on the                        DEBTORS PAID OFF A
                                                                                                                                         2012 TERRAIN FOR
                                                date of the filing of the petition.                                                      $11,400 AND TRADED
                                         ¨      Copy of Federal income tax return for                      .                             IT IN FOR A 2013
                                                Pursuant to 11 USC§521(e)2(B), if the debtor fails to provide the most                   MALIBU. THE
                                                                                                                                         TRUSTEE WILL NEED
                                                recent tax return 7 days before original first meeting of creditors, the                 THE PAPERWORK TO
                                                Court shall dismiss the case unless the debtor shows that the failure to                 VERIFY THIS
                                                comply is “due to circumstances beyond the control of the debtor.”                       TRANSACTION.

                                         ¨      Paycheck stubs – Pursuant to 11 USC 521, debtor’s failure to file                        ADDITIONALLY, THE
                                                                                                                                         MALIBU WAS NOT
                                                copies of all payment advices or other evidence of payment received                      LISTED IN THE
                                                within 60 days before the filing of the petition by the debtor from                      SCHEDULE A/B, SO
                                                                                                                                         AN AMENDED SCHEDULE
                                                any Employer shall result in the automatic dismissal of the case on
                                                                                                                                         REFLECTING THE
                                                the 46th day after the date of the filing of the petition.                               VALUE OF THE MALIBU
                                         ¨      The debtor(s) has/have failed to cooperate with the trustee [11 USC                      AT THE TIME OF
                                                                                                                                         FILING WILL NEED TO
                                                521(a)(3)] as the following document(s) was/were not provided:
                                                                                                                                         BE FILED AND NADA
                                                ¨        Acceptable certificate that debtor has completed the requisite                  SUBMITTED SUPPORTING
                                                debtor briefing [11 USC 109(h)1]                                                         THE VALUE.

                                                ¨        Amended schedule E listing name and address of the holder                       PRIOR TO THE TIME OF
                                                                                                                                         FILING, THE DEBTORS
                                                of any domestic support obligation.
WERE RECEIVING SOCIAL SECURITY AND MRS. JONES WAS EMPLOYED. THEIR CURRENT SCHEDULES REFLECT THE ABILITY TO MEET THEIR MONTHLY EXPENES, YET AT THE TIME OF FILING, THE
DEBTORS HAD $22 REMAINING IN THEIR BANK ACCOUNT. THEIR LETTER INDICATES THEY NEEDED THE REMAINING BALANCE OF $6744 OR $26,853 TO LIVE ON UNTIL THEY FILED IN APRIL
2019.
BASED ON THE NUMER OF PRIOR FILINGS, THE INACCURACIES IN THE DEBTORS' SCHEDULES, AND THE DEBTORS'SPENDING HABIT PRIOR TO FILING, THE TRUSTEE IS ALLEGING BAD FAITH.
      Case 19-80879        Doc 39     Filed 07/24/19 Entered 07/24/19 14:17:13 Desc Main
                             ¨        Certification
                                        Documentthat the    debtor
                                                         Page      has4 paid all amounts required
                                                                4 of
                                       to be paid under a domestic support obligation [11 USC 1325(a)8] or that
                                       the debtor(s) have no domestic support obligations
                               ¨      Paycheck stubs
                               ¨      Proof of Income from
                               ¨      Profit and Loss statements
                               ¨      Business Questionnaire and all attachments
                               ¨      Proof of Social Security number
                               ¨      Other

        11. ¨ Attorney’s Fees Issues – Listed here for informational purposes only – these
                    issues will not bar confirmation:
                    ¨ No fee application filed
                    ¨ Fee Application not noticed
                    ¨ Fee application and order are inconsistent
                    ¨ Other


                WHEREFORE, the Trustee objects to confirmation of the Chapter 13 Plan for the
foregoing reasons and requests that this case be dismissed.



                                                       /s/Lydia S. Meyer
                                                       LYDIA S. MEYER

                               NOTICE OF FILING AND PROOF OF SERVICE

        Please take notice that on     7/24 , 2019 this Objection to Confirmation was filed with the Clerk of
the United States Bankruptcy Court for the Northern District of Illinois, Western Division: a copy of which is
hereby served upon attorney of record and the debtor(s).

STATE OF ILLINOIS                      )
                                       )       SS
COUNTY OF WINNEBAGO                    )

                I, the undersigned being first duly sworn on oath, depose and state that I served a copy of this
OBJECTION TO CONFIRMATION upon attorney of record for the debtor via electronic notification that
occurs automatically upon the filing of said Objection to Confirmation. I further swear that I served a copy upon
the Debtor(s) to their current address on file with the Trustee's office by mailing a true and correct copy in a
properly addressed envelope, postage pre-paid at Rockford, IL at or about the hour of 5:00 p.m. on
  7/24, 2019.


                                                        /s/Cynthia K. Burnard
LYDIA S. MEYER, Trustee
308 West State Street, Suite 212
Post Office Box 14127
Rockford, IL 61105-4127
Telephone: 815/968-5354
Fax: 815/968-5368                                                      3/1/18
